          Case 3:19-cv-01356-VC Document 97 Filed 12/29/20 Page 1 of 4




ANDREW P. BRIDGES (CSB No. 122761)                ROBERT B. OWENS (CSB No. 77671)
abridges@fenwick.com                              rowens@ogrlaw.com
CRYSTAL NWANERI (CSB No. 318955)                  OWENS & GACH RAY
cnwaneri@fenwick.com                              10323 Santa Monica Boulevard, Suite 102
FENWICK & WEST LLP                                Los Angeles, CA 90025
801 California Street                             Telephone: (310) 553-6611
Mountain View, CA 94041                           Facsimile: (310) 954-919
Telephone: 650 988-8500
Facsimile: (650) 938-5200                         CRAIG S. HILLIARD (Pro Hac Vice)
                                                  chilliard@stark-stark.com
JEDEDIAH WAKEFIELD (CSB No. 178058)               GENE MARKIN (Pro Hac Vice)
jwakefield@fenwick.com                            gmarkin@stark-stark.com
MATTHEW B. BECKER (CSB No. 291865)                STARK & STARK, P.C.
mbecker@fenwick.com                               993 Lenox Drive, Bldg. Two
FENWICK & WEST LLP                                Lawrenceville, NJ 08648
555 California Street, 12th Floor                 Telephone: (609) 895-7346
San Francisco, CA 94104                           Facsimile: (609) 895-7395
Telephone: (415) 875-2300
Facsimile: (415) 281-1350                         Attorneys for Plaintiffs
                                                  MON CHERI BRIDALS, LLC and
Attorneys for Defendant                           MAGGIE SOTTERO DESIGNS, LLC
CLOUDFLARE, INC.


                                UNITED STATES DISTRICT COURT

                          NORTHERN DISTRICT OF CALIFORNIA

                                  (SAN FRANCISCO DIVISION)

MON CHERI BRIDALS, LLC, et al.,
                                               Case No.: 19-cv-01356-VC
                  Plaintiffs,
                                                STIPULATION AND [PROPOSED] ORDER
v.                                              AMENDING CASE MANAGEMENT ORDER
                                                AS MODIFIED
CLOUDFLARE, INC., and DOES 1–500,               Judge: Judge Vince Chhabria
Inclusive,                                      Date Action Filed: March 14, 2019

                  Defendants.




STIPULATION AND [PROPOSED] ORDER AMENDING                           CASE NO.: 19-CV-01356-VC
CASE MANAGEMENT ORDER
          Case 3:19-cv-01356-VC Document 97 Filed 12/29/20 Page 2 of 4




       The parties to the above-entitled action submit this stipulated request for an order

amending the current case management order to extend the current case deadlines. The parties

have exchanged considerable discovery and have raised issues with some of that discovery,

which they are attempting to resolve without court intervention. Additional time will allow them

to work together towards resolution before completing fact depositions, which must currently be

completed by February 5, 2021. The parties also request the extension to accommodate the

witnesses’ and parties’ schedules, which are constrained by disruptions resulting from tightening

COVID-19 restrictions.

       The current case schedule is as follows:

               Fact Depositions by February 5, 2021

               Expert Depositions by March 5, 2021

               Discovery End Date is March 19, 2021

               Plaintiffs’ Opening Brief on April 16, 2021

               Defendant’s Opening/Opposition Brief on May 14, 2021

               Plaintiffs’ Opposition/Reply Brief on June 18, 2021

               Defendant’s Reply Brief on July 16, 2021

               Hearing on Dispositive Motions on August 5, 2021 at 10:00 a.m

               Pretrial Conference on September 13, 2021 at 1:30 p.m.

               Trial scheduled on September 27, 2021 at 8:30 a.m.

       For the reasons described above, and in the accompanying declaration, the parties require

additional time to complete their contemplated discovery and thus request an order amending the

above case schedule as follows:

               Fact Depositions by April 16, 2021

               Expert Depositions and Discovery End by April 30, 2021

               Plaintiffs’ Opening Brief on May 26, 2021


STIPULATION AND [PROPOSED] ORDER AMENDING         1                         CASE NO.: 19-CV-01356-VC
CASE MANAGEMENT ORDER
          Case 3:19-cv-01356-VC Document 97 Filed 12/29/20 Page 3 of 4




              Defendant’s Opening/Opposition Brief on June 23, 2021

              Plaintiffs’ Opposition/Reply Brief on July 28, 2021

              Defendant’s Reply Brief on August 25, 2021

              Hearing on Dispositive Motions on September 16, 2021 at 10:00 a.m.

              Pretrial Conference on October 18, 2021 at 1:30 p.m.

              Trial scheduled on November 1, 2021 at 8:30 a.m.

       A declaration pursuant to Civil L.R. 6-2 accompanies this document.



Dated: December 23, 2020                    FENWICK & WEST LLP



                                            /s/ Andrew P. Bridges
                                            Andrew P. Bridges

                                            Attorneys for Defendant
                                            CLOUDFLARE, INC.



Dated: December 23, 2020                    STARK AND STARK, P.C.



                                            /s/ Gene Markin
                                            Gene Markin

                                            Attorneys for Plaintiffs
                                            MON CHERI BRIDALS, LLC AND
                                            MAGGIE SOTTERO DESIGNS, LLC




STIPULATION AND [PROPOSED] ORDER AMENDING       2                       CASE NO.: 19-CV-01356-VC
CASE MANAGEMENT ORDER
Case 3:19-cv-01356-VC Document 97 Filed 12/29/20 Page 4 of 4
